 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
 8 UNITED STATES OF AMERICA,                       )   CASE NO.: 21CR1617-JLS
                                                   )
 9                 Plaintiff,                      )
                                                   )   ORDER GRANTING JOINT
10    v.                                           )   MOTION TO CONTINUE
                                                   )   MOTION HEARING
11 KATELYNN SHENEMAN,                              )
                                                   )
12                 Defendant.                      )
                                                   )
13                                                 )

14
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
15
     ORDERED that the Motion Hearing/Trial Setting set for July 9, 2021 at 1:30 p.m.
16
     is continued to August 13, 2021 at 1:30 p.m.              Defendant shall file an
17
     acknowledgement of the new hearing date by July 23, 2021.
18
           For the reasons set forth in the joint motion, the Court finds that the ends of
19
     justice will be served by granting the requested continuance, and these outweigh the
20
     interests of the public and the defendant in a speedy trial. Accordingly, the delay
21
     occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
22
         IT IS SO ORDERED.
23 Dated: July 2, 2021
24
25
26
27
28
